        Case: 3:19-cr-00118-jdp Document #: 49 Filed: 07/10/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                              Plaintiff,
                                                                FINAL HEARING ORDER
        v.
                                                                       19-cr-118-jdp
 ROJAE A. CROSSE,

                              Defendant.


       This case is scheduled for a court trial on Thursday, July 16, 2020, at 9:00 a.m. A final

hearing was held via video conference before District Judge James D. Peterson. The government

appeared by Timothy O’Shea and Elizabeth Altman. Rojae Crosse appeared on his own behalf

and by counsel, Peter Moyers.

       Most of the hearing was devoted to discussing the motions in limine that remain in

dispute. The parties agreed to a court trial after they filed their motions in limine, so many of

those motions are now moot. This includes Crosse’s motions for attorney-conducted voir dire

and for a reasonable doubt jury instruction, Dkt. 35, at 9–17, and the government’s motions

to preclude Crosse from attempting to define reasonable doubt, Dkt, 31, to exclude evidence

or argument about penalties, Dkt. 32, and to exclude evidence of improper motive, Dkt. 33.

Those motions are DENIED as moot. The government’s motion for disclosure of an alibi,

Dkt. 28, is also DENIED as moot because Crosse isn’t offering an alibi witness.

       First, we discussed Crosse’s motion for a written summary of Anthony Rotunno’s

testimony. Dkt. 35, at 3–8. That motion is DENIED as moot because Rotunno is no longer

testifying and Crosse doesn’t have any objections to the summary provided by Michael Aalto.
         Case: 3:19-cr-00118-jdp Document #: 49 Filed: 07/10/20 Page 2 of 2



       Second, we discussed Crosse’s motion to identify portions of the videos that

government intends to use. Dkt. 35, at 8–9. That motion is also DENIED as moot. The

government has identified an approximately two-minute portion of video that it will offer into

evidence. Before trial, I will review the full 27-minute video, but Crosse is free to play any

portion of the video at trial.

       Third, we discussed Crosse’s motion to exclude the government’s recently disclosed

evidence which consists of more than 2,000 pages of documents and 18 hours of audio

recording. Dkt. 41. I am persuaded that the late disclosure is not the fault of the government,

which turned it over promptly once it was obtained. And, as discussed, any prejudice to Crosse

is limited because the government has already disavowed any reliance on most of the

documents. Neither side has suggested that any of the new information is exculpatory. So the

motion is DENIED. To further minimize any prejudice to Crosse, the government is directed

to provide Bates numbers and time stamps for all portions of the disclosure that it may use at

trial for any purpose. The government may have until 5:00 p.m. on July 10, 2020, to provide

that information. Crosse may have until the same time to object to the admissibility of the

court records included in the disclosure.

       Entered July 10, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                              2
